Citation Nr: 0603632	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of traumatic 
compression deformity of body of L1, currently evaluated at 
10 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1953 to November 
1956 and from May 1958 to December 1977.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

Manifestations of the veteran's service-connected residuals 
of traumatic compression deformity of the body of L1 (low 
back disability) include limitation of motion on forward 
flexion to 55 degrees, with pain.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a service-
connected low back disability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5235 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication of the veteran's claim for entitlement to a 
rating in excess of 10 percent for his service-connected low 
back disability, VA notified the veteran by a letter dated 
June 2004 of the information and evidence needed to 
substantiate and complete his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The letter also 
informed the veteran that VA would obtain all service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them, and that if there were 
problems with obtaining the records, VA would notify the 
veteran.  The veteran was advised that it was his 
responsibility to ensure that VA received all records not in 
the possession of a federal agency.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, VA outpatient medical and 
examination records, and private medical records have been 
associated with the claims file.  The veteran was afforded VA 
examinations in July 2004 and September 2005.  The veteran 
was asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2005).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board must consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the applicable rating criteria involving the general 
rating formula for diseases or injuries of the spine, a 100 
percent evaluation is assigned when the veteran presents with 
or without symptoms such as pain, whether or not it radiates, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease if there is unfavorable 
ankylosis of the entire spine.  For unfavorable ankylosis of 
the entire thoracolumbar spine, a 50 percent evaluation is 
assigned.  Forward flexion of the thoracolumbar spine at 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent disability rating is assigned to forward flexion of 
the thoracolumbar spine to greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than to 120 degrees, 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent disability evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5235.  

Historically, the veteran's service medical records show that 
the veteran incurred an inservice fracture of his low back 
after falling from a telephone pole.  In August 1978, service 
connection was granted for residuals of traumatic compression 
deformity of body of L1, and a 10 percent rating was 
assigned.  In May 2004, the veteran filed a claim for 
entitlement to an increased rating for his low back 
disability.    

A private MRI report dated in February 2002, confirmed the 
veteran's L1 compression fracture.  The report noted normal 
lumbar spine alignment and "[n]o significant neural 
foraminal encroachment."  

A July 2004 VA examination, conducted by QTC Medical 
Services, indicated normal posture and a cane-assisted gait.  
The veteran reported constant back pain that sometimes 
radiated down both legs and knees.  The veteran related that 
the pain was crushing and sharp, and occurred spontaneously 
and with physical activity.  The veteran described functional 
impairment that included limited lifting, bending, sitting, 
and lying down.  Upon physical examination, forward flexion 
of the thoracolumbar spine was 90 degrees, extension was 30 
degrees, right and left lateral flexion were 30 degrees, 
right rotation was 15 degrees, and left rotation was 25 
degrees.  The examiner found no ankylosis or invertebral disc 
syndrome, and no additional limitation based on pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner also found no radiation of pain, muscle spasm, or 
tenderness on movement.  Straight leg raising was normal.  
The neurological examination found normal motor function in 
the lower extremities with 1+ muscle stretch reflexes at the 
knees and ankles.  There was glove-and-stocking decreased 
sensation in both forefeet.

An accompanying July 2004 radiology report found that the 
veteran had mild to moderate diffuse lumbar spondylosis and 
that the compression injury caused a 20 percent loss of the 
vertebral height.  The radiologist noted normal spine 
curvature. 

An August 2004 private medical treatment record indicated 
that the veteran reported with low back pain radiating to his 
feet.  X-rays of his lumbar spine indicated L4-5 
spondylolisthesis with possible spondylitic defect.  The 
diagnosis was degenerative lumbar disc disease with L4-5 
"spondylo."  

In a letter received by VA in September 2004, the veteran's 
private physician indicated the veteran complained of 
"severe back pain radiating to both lower extremities" and 
noted that the veteran had spondylosis and disc disease.

In September 2005, a VA spine examination was conducted.  The 
veteran reported that he had low back stiffness and pain, 
occasional shooting pain down his right leg, and numbness in 
both his feet.  He had flare-ups of severe pain twice a week, 
lasting approximately five minutes.  The veteran denied any 
periods of incapacitation over the last year.  He wore a back 
brace and walked with a cane and walker.  The veteran 
reported that the pain limited sleeping, yard work, bending 
or kneeling, shopping, and cooking.  

Upon physical examination, the examiner found the veteran had 
a normal gait, although it was noted that he walked with a 
moderate limp favoring his left lower extremity, for which he 
wore a knee brace, normal spinal curvature, and no noted 
lordosis or kyphosis.  There was tenderness of the paraspinal 
muscles immediately over the lumbar region of the spine.  
Range of motion testing of the thoracolumbar spine revealed 
forward flexion of 65 degrees, with pain at 55 degrees; 
extension of 25 degrees, with pain at 20 degrees; left and 
right lateral flexion of 25 degrees, with pain at 20 degrees; 
left lateral rotation of 25 degrees, with pain at 25 degrees; 
and right lateral rotation of 20 degrees, with pain at 20 
degrees.  With repetition, the examiner found a 5 degree 
worsening of range of motion in all ranges.  Pain was 
evidenced in the exam by facial grimacing and guarding of the 
joints.  The examiner found no neurological deficits caused 
by the lumbosacral compression.  The examiner's impression 
was compression deformity of L1, with a moderate limitation 
of function.

As indicated above, a 20 percent disability rating is 
assigned to forward flexion of the thoracolumbar spine to 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than to 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The July 2004 examination showed that the veteran had normal 
spine curvature, and that the combined thoracolumbar range of 
motion was 220 degrees, including 90 degrees on forward 
flexion.  The September 2005 VA examination showed a normal 
gait, normal spine curvature, and without lordosis or 
kyphosis.  The examination indicated that the veteran's 
combined thoracolumbar range of motion was 185 degrees, and 
although thoracolumbar forward flexion was to 65 degrees, it 
was limited to 55 with pain, and 50 degrees with repetition.  
Accordingly, although forward flexion of the thoracolumbar 
spine to 65 degrees warrants a 10 percent evaluation, 
considering the additional limitation of forward flexion due 
to pain and fatigability, a 20 percent evaluation is 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5235; DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
loss, including pain on motion, weakness, fatigability, lack 
of coordination, and restricted or excess movement of the 
joint, must be considered separately from any consideration 
of disability under the diagnostic codes). 

The evidence of record does not demonstrate that a 40 percent 
rating is warranted as forward flexion of the thoracolumbar 
spine is not limited to 30 degrees or less, and favorable 
ankylosis of the entire thoracolumbar spine is not shown.  

Additionally, the rating code for intervertebral disc 
syndrome is not for application as the veteran denied any 
incapacitating episodes within the last year and the July 
2004 examination ruled out intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005); see Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Moreover, the Board finds that a separate rating is not 
required because although the veteran complained of 
occasional radiating back pain, the July 2004 examination 
found no objective evidence of radiation of pain on movement 
and no neurological deficits, and the September 2005 
examination found no neurological deficits caused by the 
lumbosacral compression deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5235, Note (1) (2005).  


ORDER

A rating of 20 percent, but no more, for the veteran's 
service-connected low back disorder is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


